DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 should recite “computing a 3D…comprising:…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention encompasses a signal per se. Per MPEP 2106 Section I, transitory forms of signal transmission are non-patent eligible subject matter. 
In this case, claim 14 recites a "computer program product comprising instructions…." The Examiner interprets this claim as a product claim directed towards computer instructions. The instructions themselves are considered to be signals which can be transitory. 
Regarding claim 15, it recites “embodied on a storage medium.” According to the Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24 2009 memo, the ordinary and customary meaning of "computer readable storage medium" encompasses signals. Furthermore, signals are "tangible" because they have causes and effects in the real world. See 
Regarding claim 16, it recites “carried on a carrier signal” which is directed towards a signal per se. Per MPEP 2106 Section I, transitory forms of signal transmission are non-patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “the actual distance” and “the SRR measurement position” are recited without adequate antecedent basis.
Regarding claim 8, “the volume” is recited without adequate antecedent basis.
Regarding claim 9, “the SRR measurement position” is recited without adequate antecedent basis.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al (US20170078820, hereinafter “Brandenburg”) in view of Stein et al (US20160100268, hereinafter “Stein”).
Regarding claim 1, Brandenburg teaches method of applying a three-dimensional (3D) reverberation to a sound object as perceived from a listening position in a sound room (¶7, method of binaural synthesis involving room responses [¶40, which includes reverberation or reflection]), the sound object originating from a sound object position (Fig. 2A, object-based signals has metadata pertaining to the object’s position), the method comprising:
receiving a sound object signal (Fig. 2A, input signal including object-based signals);
computing a 3D spatial room response (SRR) signal corresponding to the sound object position (¶40, 45, room responses are determined from geometric room data for the auditory scene [which includes how a user perceives sounds in the scene]), the computing a 3D SRR signal corresponding to the sound object position comprising:

Brandenburg fails to explicitly teach interpolating existing SRR signals stored in a database, and,
performing a time convolution operation between an audio signal of the sound object signal and the computed SRR value to calculate a reverberated signal.
Stein teaches interpolating existing SRR signals stored in a database (Fig. 4A, ¶58, interpolation is applied on the virtualization profiles wherein the profiles are acoustic measurements of the playback environment [¶34]), and,
performing a time convolution operation between an audio signal of the sound object signal and the computed SRR value to calculate a reverberated signal (¶69, audio content is convolved with the virtualization profiles to create output content with associated room parameters such as reverberation [¶38]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of convolving signals with impulse responses (as taught by Stein) on the audio system (as taught by Brandenburg). The rationale to do so is to use a known technique to improve similar devices in the same way to achieve predictable results such as improving audio output based on room geometry.
Regarding claim 2, Brandenburg in view of Stein teaches further including:
measuring the existing SRR signals by a 3D microphone at distinct distances from the sound source position (Brandenburg, ¶43, RIRs are determined by placing a microphone at a distinct distance from a sound source; the room-optimized transfer functions can be determined at a high precision by repeating the same analysis for different positions of the microphone and sound source).
Regarding claim 11, it is rejected similarly as claim 1. The device can be found in Stein (abstract, apparatus).
Regarding claim 13, Brandenburg in view of Stein teaches connectable to a database storing existing SRR signals (Brandenburg, ¶22, database storing plurality of RIRs being coupled to an audio system), the SRR logic being configured to identify and retrieve existing SRR signals in the database associated with the sound object position (Brandenburg, Fig. 3, RIRs being retrieved based on acoustic modelling parameters and audio scene position data).
Regarding claim 14, it is rejected similarly as claim 1. The computer program product can be found in Stein (¶10, storage medium comprising instructions).
Regarding claim 15, it is rejected similarly as claim 1. The storage medium product can be found in Stein (¶10, storage medium comprising instructions).
Regarding claim 16, it is rejected similarly as claim 1. The carrier signal can be found in Stein (¶30, carrier wave).
Regarding claim 17, Brandenburg in view of Stein teaches method of applying a three-dimensional (3D) reverberation to a sound object as perceived from a listening position in a sound room (Brandenburg, ¶7, method of binaural synthesis involving room responses [¶40, which includes applying reverberation or reflection to input signals]), the listening position corresponding to a microphone position at which 3D spatial room responses (SRR) are measured, the sound object originating from a sound object position (Brandenburg, ¶43, RIRs being determined by using microphone positioning and sound source positioning), the method comprising:
receiving a sound object, the sound object comprising an audio signal and associated metadata, the associated metadata comprising the sound object position (Brandenburg, ¶43, RIRs being determined by using microphone positioning and sound source positioning; Fig. 3, input audio data can include object-based audio which includes audio object metadata [i.e. audio object positioning]);

selecting existing SRRs to be interpolated (Stein, Fig. 4A, ¶58, interpolation of virtualization profiles [i.e. acoustic room responses]) based on the sound object position (Brandenburg, Fig. 3, ¶48, RIRs being selected from a database based on acoustic modelling parameters and scene position data [i.e. audio signal position]),
storing the existing SRRs in a database together with coordinates corresponding to their capture position (Brandenburg, ¶43, room-optimized transfer functions are determined and stored [¶47] in a database; wherein the stored transfer functions are for different positions of capture [microphone positioning and sound source positioning]), and
interpolating the selected existing SRRs stored in the database (Stein, Fig. 4A, ¶58, interpolation is applied on the virtualization profiles wherein the profiles are acoustic measurements of the playback environment [¶34]);
performing a time convolution operation between the audio signal of the sound object and the computed SRR value to calculate a reverberated signal (Stein, ¶69, audio content is convolved with the virtualization profiles to create output content with associated room parameters such as reverberation [¶38]).
Regarding claim 18, it is rejected similarly as claim 2.

Claims 3-4, 10, 12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al (US20170078820, hereinafter “Brandenburg”) in view of Stein et al (US20160100268, hereinafter “Stein”) in further view of Kim et al (US20170353789, hereinafter “Kim”).
Regarding claim 3, Brandenburg in view of Stein fails to explicitly teach further including:
measuring the existing SRR signals on positions of a coordinate system.
Kim teaches further including:
measuring the existing SRR signals on positions of a coordinate system (¶26, RIRs are being obtained via 3D coordinate systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio system (as taught by Brandenburg in view of Stein) with the audio source estimation technique (as taught by Kim). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving audio output by generating room responses to be combined with an input signal in order to generate an output signal that reflects the features of the room (Kim, ¶26).
Regarding claim 4, Brandenburg in view of Stein in further view of Kim teaches the coordinate system being one of a cylindrical, a Cartesian or a spherical coordinate system (Kim, ¶26, RIRs are obtained from 3D coordinate systems such as Cartesian, cylindrical, or spherical).
Regarding claim 10, Brandenburg in view of Stein in further view of Kim teaches the SRR signals being room-impulse-response (RIR) signals in three dimensions (Kim, ¶26, RIRs being obtained via 3D coordinates).
Regarding claim 12, Brandenburg in view of Stein in further view of Kim teaches the reverberation processor being configured to perform the time convolution operation between the sound object and the computed 3D SRR signal as the sound object changes position in the sound room (Kim, ¶18, 49, sound signals can be stationary or moving; sound signals received are convolved with IRs).
Regarding claims 19-20, they are rejected similarly as claims 3-4, respectively. 

Allowable Subject Matter
s 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651